Exhibit 10.3

Execution Version

$75,000,000

SUNRISE SENIOR LIVING, INC.

5.00% JUNIOR SUBORDINATED CONVERTIBLE NOTES DUE 2041

PURCHASE AGREEMENT

April 14, 2011



--------------------------------------------------------------------------------

April 14, 2011

Stifel, Nicolaus & Company, Incorporated

On behalf of itself and the several Initial Purchasers named in Schedule I

hereto

c/o Stifel, Nicolaus & Company, Incorporated

       390 Park Avenue, 2nd Floor

       New York, New York 10022

Ladies and Gentlemen:

Sunrise Senior Living, Inc, a Delaware corporation (the “Company”), proposes to
issue and sell to the several purchasers named in Schedule I hereto (the
“Initial Purchasers”) $75,000,000 principal amount of its 5.00% Junior
Subordinated Convertible Notes due 2041 (the “Firm Securities”) to be issued
pursuant to the provisions of an Indenture dated as of the Closing Date (as
defined in Section 4) (the “Indenture”) between the Company and Bank of New York
Mellon Trust Company, National Association, as Trustee (the “Trustee”). The
Company also proposes to issue and sell to the Initial Purchasers not more than
an additional $11,250,000 principal amount of its 5.00% Junior Subordinated
Convertible Notes due 2041 (the “Additional Securities”) if and to the extent
that you, as Manager of the offering, shall have determined to exercise, on
behalf of the Initial Purchasers, the right to purchase such 5.00% Junior
Subordinated Convertible Notes due 2041 granted to the Initial Purchasers in
Section 2 hereof. The Firm Securities and the Additional Securities are
hereinafter collectively referred to as the “Securities”. The Securities will be
convertible into shares of common stock, par value $0.01, of the Company (the
“Underlying Securities”).

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company. For
purposes of this Agreement, “Additional Written Offering Communication” means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum, and “Time of Sale
Memorandum” means the Preliminary Memorandum together with the Additional
Written Offering Communications, if



--------------------------------------------------------------------------------

any, each identified in Schedule II hereto. As used herein, the terms
Preliminary Memorandum, Time of Sale Memorandum and Final Memorandum shall
include the documents, if any, incorporated by reference therein on the date
hereof. The terms “supplement”, “amendment” and “amend” as used herein with
respect to the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum or any Additional Written Offering Communication shall include all
documents subsequently filed by the Company with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), that are deemed to be incorporated by reference
therein.

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, you that:

(a)(i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, (ii) the Time of Sale Memorandum does not, and at
the time of each sale of the Securities in connection with the offering when the
Final Memorandum is not yet available to prospective purchasers and at the
Closing Date (as defined in Section 4), the Time of Sale Memorandum, as then
amended or supplemented by the Company, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (iii) the Preliminary Memorandum does not
contain and the Final Memorandum, in the form used by the Initial Purchasers to
confirm sales and on the Closing Date (as defined in Section 4), will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Preliminary Memorandum, the Time of Sale Memorandum or the Final
Memorandum based upon information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through you expressly for use
therein.

(b) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, and electronic road shows, if any, furnished
to you before first use, the Company has not prepared, used or referred to, and
will not, without your prior consent, prepare, use or refer to, any Additional
Written Offering Communication.

 

2



--------------------------------------------------------------------------------

(c) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State of Delaware, has the corporate
power and authority to own its property and to conduct its business as described
in the Time of Sale Memorandum and is duly qualified to transact business and is
in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not
individually or in the aggregate have a material adverse effect on the condition
(financial or other), business, properties or results of operations of the
Company and its consolidated subsidiaries (each, a “Subsidiary”, and together,
its “Subsidiaries”), taken as a whole (a “Material Adverse Effect”).

(d) Each of Sunrise Senior Living Services, Inc., Sunrise Senior Living
Management, Inc., Sunrise North Senior Living LTD, Sunrise Senior Living
Investments, Inc. and Sunrise Development, Inc. (the “Material Operating
Subsidiaries”) and each other Subsidiary of the Company has been duly
incorporated, is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation, has the corporate power and
authority to own its property and to conduct its business as described in the
Time of Sale Memorandum and is duly qualified to transact business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not
individually or in the aggregate have a Material Adverse Effect; all of the
issued shares of capital stock of each Subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except as disclosed in the Time of Sale
Memorandum or the Final Memorandum, or except with respect to any Subsidiary
that is not a Material Operating Subsidiary, as would not individually or in the
aggregate have a Material Adverse Effect.

(e) This Agreement has been duly authorized, executed and delivered by the
Company.

(f) The authorized capital stock of the Company conforms in all material
respects as to legal matters to the description thereof contained in each of the
Time of Sale Memorandum and the Final Memorandum.

(g) The shares of common stock outstanding prior to the issuance of the
Securities have been duly authorized and are validly issued, fully paid and
non-assessable.

 

3



--------------------------------------------------------------------------------

(h) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and equitable principles of
general applicability and will be entitled to the benefits of the Indenture
pursuant to which such Securities are to be issued.

(i) The Underlying Securities issuable upon conversion of the Securities have
been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable, and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights.

(j) The Indenture has been duly authorized, and when executed and delivered by
the Company on the Closing Date, will be a valid and binding agreement of, the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability.

(k) The Securities conform in all material respects to the description thereof
contained in each of the Time of Sale Memorandum and the Final Memorandum under
“Description of Notes”.

(l) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture and the
Securities will not contravene any provision of applicable law or the
certificate of incorporation or by-laws of the Company or any agreement or other
instrument binding upon the Company or any of its Subsidiaries that is material
to the Company and its Subsidiaries, taken as a whole, or any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company or any Subsidiary, and no consent, approval, authorization or order of,
or qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, the
Indenture or the Securities, except such as may be required by the securities or
Blue Sky laws of the various states in connection with the offer and sale of the
Securities.

(m) Since the date of the latest audited financial statements included in the
Time of Sale Memorandum, there has not occurred any

 

4



--------------------------------------------------------------------------------

material adverse change, or any development involving a prospective material
adverse change, in the condition, financial or otherwise, or in the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole,
except as set forth in the Time of Sale Memorandum provided to prospective
purchasers of the Securities.

(n) Other than proceedings accurately described in all material respects in the
Time of Sale Memorandum, there are no legal or governmental proceedings pending
or threatened to which the Company or any of its Subsidiaries is a party or to
which any of the properties of the Company or any of its Subsidiaries is subject
that would reasonably be expected to have a Material Adverse Effect, or would
materially and adversely affect the power or ability of the Company to perform
its obligations under this Agreement, the Indenture or the Securities or to
consummate the transactions contemplated by the Time of Sale Memorandum.

(o) The Company and its Subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, individually or in the aggregate, have a Material Adverse Effect.

(p) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, individually or in the
aggregate, have a Material Adverse Effect.

(q) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Final
Memorandum will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

5



--------------------------------------------------------------------------------

(r) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities or (ii) offered, solicited offers to buy or sold the Securities by
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

(s) It is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchasers in the manner contemplated by this
Agreement to register the Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

(t) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(u) Neither the Company nor any of its Subsidiaries or affiliates, nor any
director or officer, nor, to the Company’s knowledge, any employee, agent or
representative of the Company or of any of its Subsidiaries or affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its Subsidiaries and affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures reasonably designed to promote and
achieve compliance with such laws and with the representation and warranty
contained herein.

(v) The operations of the Company and its Subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable

 

6



--------------------------------------------------------------------------------

anti-money laundering statutes of jurisdictions where the Company and its
Subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.

(w)(i) Neither the Company nor any of its Subsidiaries, nor any director or
officer thereof, nor, to the Company’s knowledge, any employee, agent, affiliate
or representative of the Company or any of its Subsidiaries, is an individual or
entity (“Person”) that is, or is owned or controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”) , the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, Libya,
North Korea, Sudan and Syria).

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) For the past 5 years, the Company and its Subsidiaries have not knowingly
engaged in, are not now

 

7



--------------------------------------------------------------------------------

knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.

(x) The Company and each of its Subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof (except where the failure to file
would not, individually or in the aggregate, have a Material Adverse Effect) and
have paid all taxes required to be paid thereon (except for cases in which the
failure to file or pay would not, individually or in the aggregate, have a
Material Adverse Effect, or, except as currently being contested in good faith
and for which reserves required by U.S. GAAP have been created in the financial
statements of the Company), and no tax deficiency has been determined adversely
to the Company or any of its Subsidiaries which has had (nor does the Company
nor any of its Subsidiaries have any notice or knowledge of any tax deficiency
which could reasonably be expected to be determined adversely to the Company or
its Subsidiaries and which could reasonably be expected to have) a Material
Adverse Effect.

(y) The financial statements and the related notes thereto of the Company and
its Subsidiaries included or incorporated by reference in the Time of Sale
Memorandum present fairly, in all material respects, the financial position of
the Company and its Subsidiaries as of the dates indicated and the results of
their operations and the changes in their cash flows for the periods specified;
such financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods covered thereby.

(z) The Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries as described in the Time of Sale Memorandum, in each case free and
clear of all liens, encumbrances and defects except such as are described in the
Time of Sale Memorandum or such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries; and any real property and
buildings held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its

 

8



--------------------------------------------------------------------------------

Subsidiaries, in each case except as described in the Time of Sale Memorandum.

(aa) No labor dispute with the employees of the Company or any of its
Subsidiaries exists, except as described in the Time of Sale Memorandum, or, to
the knowledge of the Company, is threatened that would reasonably be expected to
have a Material Adverse Effect; and the Company is not aware of any existing or
threatened labor disturbance by the employees of any of its principal suppliers,
manufacturers or contractors that would reasonably be expected to have a
Material Adverse Effect.

(bb) The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for; and neither the Company nor any of its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, except as
described in the Time of Sale Memorandum.

(cc) The Company and its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses as described in the
Time of Sale Memorandum, except where the failure to possess the same would not,
individually or in the aggregate, have a Material Adverse Effect, and neither
the Company nor any of its Subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, except as described in
the Time of Sale Memorandum.

(dd) The Company and each of its Subsidiaries maintain a system of “internal
control over financial reporting” (as defined in Rule 13a-15 of the Exchange
Act) sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate

 

9



--------------------------------------------------------------------------------

action is taken with respect to any differences. Except as described in the Time
of Sale Memorandum, since the end of the Company’s most recent audited fiscal
year, there has been (i) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(ee) The Company has not taken and will not take, directly or indirectly, any
action designed to or that might be reasonably expected to (i) cause or result
in stabilization or manipulation of the price of the Securities or the
Underlying Securities to facilitate the sale or resale of the Securities
(provided, however, that this paragraph shall not apply to any stabilization
activities conducted by the Initial Purchasers, who shall remain solely
responsible for such activities), or (ii) violate Regulation M under the
Exchange Act.

(ff) Except for the matter described in the Company’s annual report on Form 10-K
for the fiscal year ended December 31, 2009 under Item 3 under the caption
“Trinity OIG Investigation and Qui Tam Action,” neither the Company nor its
Subsidiaries, nor any director or officer, nor to the knowledge of the Company,
any employee or other agent of the Company or any of its Subsidiaries, has
engaged on behalf of the Company, directly or indirectly, in (i) any activities
which are prohibited under Medicare and Medicaid statutes or any regulations
promulgated pursuant to such statutes, or (ii) any activities which are
prohibited under related state or local statutes or regulations or any rules of
professional conduct, which activities in (i) and (ii) would, individually or in
the aggregate, have a Material Adverse Effect including the following:
(A) knowingly and willfully making or causing to be made a false statement or
representation of a material fact in connection with the receipt of or claim for
any benefit or payment under the Medicare or Medicaid program or from any other
third party payor; (B) failing to disclose knowledge by a claimant of the
occurrence of any event affecting the initial or continued right to any benefit
or payment under the Medicare or Medicaid program or from any other third party
payor on its own behalf or on behalf of another, with intent to secure such
benefit or payment fraudulently; (C) knowingly and willfully offering, paying,
soliciting or receiving any remuneration, in cash or in kind (1) in return for
referring an individual to a person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in
part by Medicare or Medicaid or any other third party payor, or (2) in return
for purchasing, leasing or ordering or arranging for, or recommending the
purchasing, leasing or ordering of, any good, facility, service, or item for
which payment may be made in whole or in part by Medicare or Medicaid or any
other third party payor; (D) knowingly

 

10



--------------------------------------------------------------------------------

and willfully referring an individual to a person or entity with which it has
ownership or other financial arrangements (where applicable federal or state law
prohibits such referrals); and (E) knowingly and willfully violating any
enforcement initiative instituted by any governmental agency (including the
Office of the Inspector General and the Department of Justice).

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price of 100% of the principal
amount thereof (the “Purchase Price”) plus accrued interest, if any, to the
Closing Date.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to $11,250,000
principal amount of Additional Securities at the Purchase Price plus accrued
interest, if any, to the date of payment and delivery. You may exercise this
right on behalf of the Initial Purchasers in whole or from time to time in part
by giving written notice not later than 30 days after the date of this
Agreement. Any exercise notice shall specify the principal amount of Additional
Securities to be purchased by the Initial Purchasers and the date on which such
Additional Securities are to be purchased. Each purchase date must be at least
one business day after the written notice is given and may not be earlier than
the closing date for the Firm Securities nor later than ten business days after
the date of such notice. On each day, if any, that Additional Securities are to
be purchased (an “Option Closing Date”), each Initial Purchaser agrees,
severally and not jointly, to purchase the principal amount of Additional
Securities (subject to such adjustments to eliminate fractional Securities as
you may determine) that bears the same proportion to the total principal amount
of Additional Securities to be purchased on such Option Closing Date as the
principal amount of Firm Securities set forth in Schedule I opposite the name of
such Initial Purchaser bears to the total principal amount of Firm Securities.

3. Terms of Offering. You have advised the Company that the Initial Purchasers
will make an offering of the Securities purchased by the Initial Purchasers
hereunder as soon as practicable after this Agreement is entered into as in your
judgment is advisable.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New

 

11



--------------------------------------------------------------------------------

York City against delivery of such Firm Securities for the respective accounts
of the several Initial Purchasers at 10:00 a.m., New York City time, on
April 20, 2011, or at such other time on the same or such other date, not later
than April 27, 2011, as shall be designated in writing by you. The time and date
of such payment are hereinafter referred to as the “Closing Date.”

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than May 27, 2011, as shall be
designated in writing by you.

The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date or the
applicable Option Closing Date, as the case may be. The Securities shall be
delivered to you on the Closing Date or an Option Closing Date, as the case may
be, for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Securities to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor
plus accrued interest, if any, to the date of payment and delivery.

5. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its Subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in
Section 3(a)(62) of the Exchange Act; and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its Subsidiaries, taken as a
whole, from that set forth in the Time of Sale Memorandum as of the date of this

 

12



--------------------------------------------------------------------------------

Agreement provided to the prospective purchasers of the Securities that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum.

(b) The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect set forth in Section 5(a)(i) and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Initial Purchasers shall have received on the Closing Date an opinion of
Maslon Edelman Borman & Brand, LLP, outside counsel for the Company, dated the
Closing Date, to the effect set forth in Exhibit A. Such opinion shall be
rendered to the Initial Purchasers at the request of the Company and shall so
state therein.

(d) The Initial Purchasers shall have received on the Closing Date an opinion of
David Haddock, General Counsel of the Company, dated the Closing Date, to the
effect set forth in Exhibit B. Such opinion shall be rendered to the Initial
Purchasers at the request of the Company and shall so state therein.

(e) The Initial Purchasers shall have received on the Closing Date an opinion of
Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, dated the Closing
Date, covering such matters as they shall request.

(f) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
Ernst & Young LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information of the Company and AL US Development Venture LLC contained in or
incorporated by reference into the Time of Sale Memorandum and the Final
Memorandum; provided that

 

13



--------------------------------------------------------------------------------

the letter delivered on the Closing Date shall use a “cut-off date” not earlier
than the date hereof.

(g) The “lock-up” agreements, each substantially in the form of Exhibit C
hereto, between you and certain officers and directors of the Company relating
to sales and certain other dispositions of shares of common stock or certain
other securities, delivered to you on or before the date hereof, shall be in
full force and effect on the Closing Date.

(h) A commitment letter with respect to the Company’s new credit facility with
KeyBank National Association shall have been entered into as described in the
Time of Sale Memorandum and the Final Memorandum, and the Initial Purchasers
shall have been furnished with documentation evidencing the execution of such
commitment letter in a form reasonably satisfactory to the Initial Purchasers.

(i) The Company has obtained a consent, dated as of April 13, 2011, from the
lenders under its credit agreement dated as of December 2, 2005, as amended by
and among the Company as borrower and Bank of America, N.A., as administrative
agent, swing line lender, and l/c issuer, Wachovia Bank, National Association,
as syndication agent, and other lender parties thereto, to permit the offering
of the Securities.

The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to you on the applicable Option
Closing Date of such documents as you may reasonably request with respect to the
good standing of the Company, the due authorization ,execution and
authentication of the Additional Securities to be sold on such Option Closing
Date and other matters related to the execution and authentication of such
Additional Securities.

6. Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(a) To furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section 6(d) or (e), as many copies of the
Time of Sale Memorandum, the Final Memorandum, any documents incorporated by
reference therein and any supplements and amendments thereto as you may
reasonably request.

(b) Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement

 

14



--------------------------------------------------------------------------------

and not to use any such proposed amendment or supplement to which you reasonably
object.

(c) To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.

(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

(e) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request; provided, that the Company shall not be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such

 

15



--------------------------------------------------------------------------------

jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(g) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the preparation of
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum,
any Additional Written Offering Communication prepared by or on behalf of, used
by, or referred to by the Company and any amendments and supplements to any of
the foregoing, including all printing costs associated therewith, and the
delivering of copies thereof to the Initial Purchasers, in the quantities herein
above specified, (ii) all costs and expenses related to the transfer and
delivery of the Securities to the Initial Purchasers, including any transfer or
other taxes payable thereon, (iii) the cost of printing or producing any Blue
Sky or legal investment memorandum in connection with the offer and sale of the
Securities under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 6(f) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the fees and expenses, if any, incurred in connection with the
admission of the Securities for trading on any appropriate market system,
(vi) the costs and charges of the Trustee and any transfer agent, registrar or
depositary, (vii) the cost of the preparation, issuance and delivery of the
Securities, (viii) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (ix) the document production charges and expenses associated with printing
this Agreement and (x) all other costs and expenses incident to the performance
of the obligations of the Company hereunder for which provision is not

 

16



--------------------------------------------------------------------------------

otherwise made in this Section. It is understood, however, that except as
provided in this Section, Section 8, and the last paragraph of Section 10, the
Initial Purchasers will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable on resale of any of the
Securities by them and any advertising expenses connected with any offers they
may make.

(h) Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

(i) Not to solicit any offer to buy or offer or sell the Securities or the
Underlying Securities by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act.

(j) While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

(k) During the period of two years after the Closing Date or any Option Closing
Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

(l) None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers) will engage in any directed selling
efforts (as that term is defined in Regulation S) with respect to the
Securities, and the Company and its Affiliates and each person acting on its or
their behalf (other than the Initial Purchasers) will comply with the offering
restrictions requirement of Regulation S.

(m) During the period of six months after the Closing Date or any Option Closing
Date, if later, the Company will not, and will not permit any of its affiliates
(as defined in Rule 144 under the Securities Act) to resell any of the
Securities or the Underlying Securities which constitute “restricted securities”
under Rule 144 that have been reacquired by any of them.

 

17



--------------------------------------------------------------------------------

(n) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

(o) The Company will reserve and keep available at all times, free of
pre-emptive rights, shares of common stock for the purpose of enabling the
Company to satisfy all obligations to issue the Underlying Securities upon
conversion of the Securities. The Company will use its reasonable best efforts
to cause the Underlying Securities to be listed on the New York Stock Exchange.

(p) The Company will apply the net proceeds from the sale of the Securities as
described in the Time of Sale Memorandum and the Final Memorandum under the
heading “Use of Proceeds”.

The Company also agrees that, without the prior written consent of Stifel,
Nicolaus & Company, Incorporated on behalf of the Initial Purchasers, it will
not, during the period ending 90 days after the date of the Final Memorandum,
(1) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of common stock or any securities convertible into or
exercisable or exchangeable for common stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the common stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of common
stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (a) the sale of the Securities under this Agreement, (b) the
issuance by the Company of any shares of common stock upon the exercise of an
option or warrant or the conversion of a security outstanding on the date hereof
of which the Initial Purchasers have been advised in writing, (c) the grants of
awards by the Company under its 2008 Omnibus Incentive Plan, as amended, or
(d) the establishment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of shares of common stock, provided that such plan
does not provide for the transfer of common stock during the 90-day restricted
period and no public announcement or filing under the Exchange Act regarding the
establishment of such plan shall be required of or voluntarily made by or on
behalf of the undersigned or the Company.

7. Offering of Securities; Restrictions on Transfer. (a) Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with
the Company that (i) it will not solicit offers for, or offer or sell, such
Securities by any form of general solicitation or general advertising (as those

 

18



--------------------------------------------------------------------------------

terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act and (ii) it will solicit offers for such Securities only from, and will
offer such Securities only to, persons that it reasonably believes to be QIBs,
that in connection with purchasing such Securities are deemed to have
represented and agreed as provided in the Final Memorandum under the caption
“Transfer Restrictions; Notice to Investors”.

(b) The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture, to Xtract Research LLC (“Xtract”), following
completion of the offering, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs.

8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Initial Purchaser, each person, if any, who controls any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Memorandum, the Time of Sale Memorandum, any Additional Written Offering
Communication prepared by or on behalf of, used by, or referred to by the
Company, any road show as defined in Rule 433(h) under the Securities Act or the
Final Memorandum or any amendment or supplement thereto, or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein in the light of the circumstances under which they were
made not misleading, except insofar as such losses, claims, damages or
liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
you expressly for use therein.

(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through you expressly for use in
the Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication

 

19



--------------------------------------------------------------------------------

prepared by or on behalf of, used by or referred to by the Company, any road
show, or the Final Memorandum or any amendment or supplement thereto.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by Stifel, Nicolaus & Company, Incorporated, in the case
of parties indemnified pursuant to Section 8(a), and by the Company, in the case
of parties indemnified pursuant to Section 8(b). The indemnifying party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall,

 

20



--------------------------------------------------------------------------------

without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Initial Purchasers bear to the aggregate offering
price of the Securities. The relative fault of the Company on the one hand and
of the Initial Purchasers on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Initial Purchasers’
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the respective principal amount of Securities they have purchased
hereunder, and not joint.

(e) The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in

 

21



--------------------------------------------------------------------------------

Section 8(d). The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in Section 8(d) shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities resold by it in the initial placement of such Securities were
offered to investors exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.

9. Termination. The Initial Purchasers may terminate this Agreement by notice
given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the American Stock Exchange, the NASDAQ Global Market, the
Chicago Board of Options Exchange, the Chicago Mercantile Exchange or the
Chicago Board of Trade, (ii) trading of any securities of the Company shall have
been suspended on any exchange or in any over-the-counter market, (iii) a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, (iv) any moratorium on commercial banking
activities shall have been declared by Federal or New York State authorities or
(v) there shall have occurred any outbreak or escalation of hostilities, or any
change in financial markets or any calamity or crisis that, in your judgment, is
material and adverse and which, singly or together with any other event
specified in this clause (v), makes it, in your judgment, impracticable or
inadvisable to proceed with the offer, sale or delivery of the Securities on the

 

22



--------------------------------------------------------------------------------

terms and in the manner contemplated in the Time of Sale Memorandum or the Final
Memorandum.

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as you may specify, to purchase the
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase on such date; provided that in no event shall
the principal amount of Securities that any Initial Purchaser has agreed to
purchase pursuant to this Agreement be increased pursuant to this Section 10 by
an amount in excess of one-ninth of such principal amount of Securities without
the written consent of such Initial Purchaser. If, on the Closing Date any
Initial Purchaser or Initial Purchasers shall fail or refuse to purchase Firm
Securities which it or they have agreed to purchase hereunder on such date and
the aggregate principal amount of Securities with respect to which such default
occurs is more than one-tenth of the aggregate principal amount of Firm
Securities to be purchased on such date, and arrangements satisfactory to you
and the Company for the purchase of such Firm Securities are not made within 36
hours after such default, this Agreement shall terminate without liability on
the part of any non-defaulting Initial Purchaser or of the Company. In any such
case either you or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Time of Sale Memorandum, the Final Memorandum or in any
other documents or arrangements may be effected. If, on an Option Closing Date,
any Initial Purchaser or Initial Purchasers shall fail or refuse to purchase
Additional Securities and the aggregate principal amount of Additional
Securities with respect to which such default occurs is more than one-tenth of
the aggregate principal amount of Additional Securities to be purchased on such
Option Closing Date, the non-defaulting Initial Purchasers shall have the option
to (a) terminate their obligation hereunder to purchase the Additional
Securities to be sold on such Option Closing Date or (b) purchase not less than
the principal amount of Additional Securities that such non-defaulting Initial
Purchasers would have been obligated to purchase in the absence of such default.
Any action taken under this paragraph shall not relieve any defaulting Initial

 

23



--------------------------------------------------------------------------------

Purchaser from liability in respect of any default of such Initial Purchaser
under this Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arms length, are not agents
of, and owe no fiduciary duties to, the Company or any other person, (ii) the
Initial Purchasers owe the Company only those duties and obligations set forth
in this Agreement and prior written agreements (to the extent not superseded by
this Agreement) if any, and (iii) the Initial Purchasers may have interests that
differ from those of the Company. The Company waives to the full extent
permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

13. Applicable Law. (a) This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

(b) Except as set forth below, no claim arising out of or in any way relating to
this Agreement may be commenced, prosecuted or continued in any court other than
the courts of the State of New York located in the City and County of New York
or in the United States District Court for the Southern District of New York,
which courts shall have

 

24



--------------------------------------------------------------------------------

jurisdiction over the adjudication of such matters, and the Company consents to
the jurisdiction of such courts and personal service with respect thereto. The
Company hereby consents to personal jurisdiction, service and venue in any court
in which any claim arising out of or in any way relating to this Agreement is
brought by any third party against any Initial Purchaser or any indemnified
party.

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

15. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to Stifel, Nicolaus & Company, One South Street, Baltimore, MD 21202, Attention:
Michael A. Gilbert, Deputy General Counsel; and if to the Company shall be
delivered, mailed or sent to 7900 Westpark Drive McLean, VA 22102, Attention:
General Counsel.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

Very truly yours, SUNRISE SENIOR LIVING, INC. By:   /s/ Mark S. Ordan   Name:  
Mark S. Ordan   Title:   Chief Executive Officer

 

[Purchase Agreement]



--------------------------------------------------------------------------------

Accepted as of the date hereof Stifel, Nicolaus & Company, Incorporated Acting
on behalf of itself and the several Initial Purchasers named in Schedule I
hereto. By:   Stifel, Nicolaus & Company, Incorporated By:   /s/ Craig M.
DeDomenico   Name:   Craig M. DeDomenico   Title:   Managing Director

 

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal amount of Firm
Securities to be
Purchased  

Stifel, Nicolaus & Company, Incorporated

   $ 60,000,000   

KeyBanc Capital Markets Inc

   $ 15,000,000            

Total:

   $ 75,000,000            

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Time of Sale Memorandum

 

1. Preliminary Memorandum issued April 14, 2011

 

2. Pricing Term Sheet dated April 14, 2011

 

II-1



--------------------------------------------------------------------------------

EXHIBIT A

OPINION OF MASLON EDELMAN BORMAN & BRAND, LLP

The opinion of Maslon Edelman Borman & Brand, LLP to be delivered pursuant to
Section 5(c) of the Purchase Agreement shall be to the effect that:

A. The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Memorandum and is duly qualified to
transact business and is in good standing in the State of Delaware.

B. The Purchase Agreement has been duly authorized, executed and delivered by
the Company.

C. The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Time of Sale Memorandum and the
Final Memorandum.

D. The Securities have been duly authorized by the Company and, when executed
and authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of the Purchase Agreement, will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability, and will be entitled to the benefits of the
Indenture pursuant to which such Securities are to be issued.

E. The Underlying Securities reserved for issuance upon conversion of the
Securities have been duly authorized and reserved and, when issued upon
conversion of the Securities in accordance with the terms of the Securities,
will be validly issued, fully paid and non assessable and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights
under applicable law or the certificate of incorporation or by laws of the
Company or, to the best of such counsel’s knowledge, any agreement or other
instrument binding upon the Company, which has is set forth on the exhibit list
to the Company’s annual report on Form 10-K for the fiscal year ended
December 31, 2010.

F. The Indenture has been duly authorized, executed and delivered by, and is a
valid and binding agreement of, the Company, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, concepts of reasonableness and equitable principles
of general applicability.

 

A-1



--------------------------------------------------------------------------------

G. The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Purchase Agreement, the Indenture and the
Securities will not contravene any provision of applicable law or the
certificate of incorporation or by laws of the Company or, to the best of such
counsel’s knowledge, any agreement or other instrument binding upon the Company,
which is set forth on the exhibit list to the Company’s annual report on Form
10-K for the fiscal year ended December 31, 2010, the term sheet dated April 4,
2011, between the Company and KeyBank National Association, or, to the best of
such counsel’s knowledge, any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company or any Subsidiary,
and no consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under the Purchase Agreement, the Indenture or the Securities,
except such as may be required by the securities or Blue Sky laws of the various
states in connection with the offer and sale of the Securities.

H. The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Final
Memorandum will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

I. The statements relating to legal matters, documents or proceedings included
in (1) the Time of Sale Memorandum and the Final Memorandum under the captions
“Description of Notes” and “Description of Capital Stock,” or incorporated by
reference in the Time of Sale Memorandum and in the Final Memorandum, in each
case fairly summarize in all material respects such matters, documents or
proceedings.

J. The statements in each of the Time of Sale Memorandum and the Final
Memorandum under the caption “Material U.S. Federal Income Tax Consequences,”
insofar as such statements constitute a summary of the United States federal tax
laws referred to therein, are accurate and fairly summarize in all material
respects the United States federal tax laws referred to therein.

K. (1) In the opinion of such counsel each document filed pursuant to the
Exchange Act and incorporated by reference in the Time of Sale Memorandum or
Final Memorandum (except for the financial statements and financial schedules
and other financial data included therein, as to which such counsel need not
express any opinion) appeared on its face to be appropriately responsive as of
its filing date in all material respects to the Exchange Act and the applicable
rules and regulations of the Commission thereunder and (2) nothing has come to
the attention of such counsel that causes such counsel to believe that (A) the
Time of Sale Memorandum (except for the financial statements and financial
schedules and other financial data, as to which such counsel need not express
any belief) as of the date of the Purchase Agreement or as amended or

 

A-2



--------------------------------------------------------------------------------

supplemented, if applicable, as of the date such opinion is delivered contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading or (B) the Final
Memorandum (except for the financial statements and financial schedules and
other financial data, as to which such counsel need not express any belief) when
issued contained, or as of the date such opinion is delivered contains, any
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

With respect to the matters referred to in the paragraph above, counsel may
state that his or her opinions and beliefs are based upon his or her
participation in the preparation of the Time of Sale Memorandum and the Final
Memorandum (and any amendments or supplements thereto) and review and discussion
of the contents thereof and review of the documents incorporated by reference
therein, but are without independent check or verification except as specified.

L. Based upon the representations, warranties and agreements of the Company in
Sections 1(r), 1(t), 6(h), 6(i),6(j) and 6(l) of the Purchase Agreement and of
the Initial Purchasers in Section 7 of the Purchase Agreement, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Initial Purchasers as contemplated by the Purchase Agreement and the
Preliminary Memorandum and the Final Memorandum or in connection with the
initial resale of such Securities by the Initial Purchasers in accordance with
Section 7 of the Purchase Agreement to register the Securities under the
Securities Act of 1933 or to qualify the Indenture under the Trust Indenture Act
of 1939, as amended, it being understood that no opinion is expressed as to any
subsequent resale of any Security or Underlying Security.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF DAVID HADDOCK, GENERAL COUNSEL OF THE COMPANY

The opinion of David Haddock, General Counsel of the Company to be delivered
pursuant to Section 5(e) of the Purchase Agreement shall be to the effect that:

A. The Company is duly qualified to transact business and is in good standing in
the State of Virginia.

B. Each Material Operating Subsidiary has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in the Time of Sale Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not, individually or in the aggregate,
have a Material Adverse Effect; all of the issued shares of capital stock of
each Material Operating Subsidiary have been duly and validly authorized and
issued, are fully paid and non-assessable, and are owned directly by the
Company, free and clear of all liens, encumbrances, equities or claims, except
as disclosed in the Time of Sale Memorandum or the Final Memorandum.

C. The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Purchase Agreement, the Indenture and the
Securities will not contravene any provision of applicable law or the
certificate of incorporation or by laws of the Company or, to the best of such
counsel’s knowledge, any agreement or other instrument binding upon the Company
or any of its Subsidiaries that is material to the Company and its Subsidiaries,
taken as a whole, or, to the best of such counsel’s knowledge, any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over the Company or any Subsidiary, and no consent, approval, authorization or
order of, or qualification with, any governmental body or agency is required for
the performance by the Company of its obligations under the Purchase Agreement,
the Indenture or the Securities, except such as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Securities.

D. After due inquiry, such counsel does not know of any legal or governmental
proceedings pending or threatened to which the Company or any of its
Subsidiaries is a party or to which any of the properties of the Company or any

 

B-1



--------------------------------------------------------------------------------

of its Subsidiaries is subject other than proceedings fairly summarized in all
material respects in the Time of Sale Memorandum and proceedings which such
counsel believes are not likely to have a Material Adverse Effect, or would
materially and adversely affect the power or ability of the Company to perform
its obligations under the Purchase Agreement, the Indenture or the Securities or
to consummate the transactions contemplated by the Time of Sale Memorandum.

E. The statements relating to legal matters, documents or proceedings included
in “Item 3. Legal Proceedings” of the Company’s most recent annual report on
Form 10-K, incorporated by reference in the Time of Sale Memorandum and in the
Final Memorandum fairly summarize in all material respects such matters,
documents or proceedings.

F. (i) In the opinion of such counsel each document filed pursuant to the
Exchange Act and incorporated by reference in the Time of Sale Memorandum or
Final Memorandum (except for the financial statements and financial schedules
and other financial data included therein, as to which such counsel need not
express any opinion) appeared on its face to be appropriately responsive as of
its filing date in all material respects to the Exchange Act and the applicable
rules and regulations of the Commission thereunder and (ii) nothing has come to
the attention of such counsel that causes such counsel to believe that (A) the
Time of Sale Memorandum (except for the financial statements and financial
schedules and other financial data, as to which such counsel need not express
any belief) as of the date of the Purchase Agreement or as amended or
supplemented, if applicable, as of the date such opinion is delivered contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading or (B) the Final
Memorandum (except for the financial statements and financial schedules and
other financial data, as to which such counsel need not express any belief) when
issued contained, or as of the date such opinion is delivered contains, any
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

With respect to the matters referred to in the paragraph above, counsel may
state that his opinions and beliefs are based upon his or her participation in
the preparation of the Time of Sale Memorandum and the Final Memorandum (and any
amendments or supplements thereto) and review and discussion of the contents
thereof and review of the documents incorporated by reference therein, but are
without independent check or verification except as specified.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF LOCK-UP LETTER]

                     , 20    

Stifel, Nicolaus & Company, Incorporated

On behalf of itself and the several Initial Purchasers

c/o Stifel, Nicolaus & Company, Incorporated

      390 Park Avenue, 2nd Floor New York,

      New York 10022

Ladies and Gentlemen:

The undersigned understands that Stifel, Nicolaus & Company, Incorporated
(“Stifel”) proposes to enter into a Purchase Agreement (the “Purchase
Agreement”) with Sunrise Senior Living, Inc., a Delaware corporation (the
“Company”), providing for the offering (the “Offering”) by the several Initial
Purchasers, including Stifel (the “Initial Purchasers”), of $75,000,000
principal amount of Junior Subordinated Convertible Notes due 2041 of the
Company (the “Securities”). The Securities will be convertible into shares of
Common Stock, par value $0.01 per share, of the Company (the “Common Stock”).

To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of Stifel on behalf of the
Initial Purchasers, it will not, during the period commencing on the date hereof
and ending 90 days after the date of the final offering memorandum relating to
the Offering (the “Final Memorandum”), (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock
beneficially owned (as such term is used in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), by the undersigned or
any other securities so owned convertible into or exercisable or exchangeable
for Common Stock or (2) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise. The foregoing sentence shall not apply to (a) transactions
relating to shares of Common Stock or other securities acquired in open market
transactions after the

 

C-1



--------------------------------------------------------------------------------

completion of the Offering, provided that no filing under Section 16(a) of the
Exchange Act shall be required or shall be voluntarily made in connection with
subsequent sales of Common Stock or other securities acquired in such open
market transactions, or (b) the establishment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of Common Stock,
provided that such plan does not provide for the transfer of Common Stock during
the 90-day restricted period and no public announcement or filing under the
Exchange Act regarding the establishment of such plan shall be required of or
voluntarily made by or on behalf of the undersigned or the Company. In addition,
the undersigned agrees that, without the prior written consent of Stifel on
behalf of the Initial Purchasers, it will not, during the period commencing on
the date hereof and ending 90 days after the date of the Final Memorandum, make
any demand for or exercise any right with respect to, the registration of any
shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock. The undersigned also agrees and consents to the
entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the undersigned’s shares of Common Stock
except in compliance with the foregoing restrictions.1

The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

 

Very truly yours,     (Name)   (Address)

 

 

1 The lock-up agreement of Paul Klaasen, Non-Executive Chair of the Company,
will also contain the following paragraph:

Notwithstanding the foregoing, transfers or sales of Common Stock pursuant to a
10b5-1 plan entered into by the undersigned on March 3, 2011 are permitted
during the 90-day restricted period.

 

C-2